UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7226



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GORDON FRANKLIN SPROUSE, II,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James H. Michael, Jr., Senior
District Judge. (CR-01-51-JHM; CA-04-596-JHM)


Submitted:   March 31, 2006                 Decided:   April 13, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Kenneth Zwerling, ZWERLING, LEIBIG & MOSELEY, P.C.,
Alexandria,   Virginia;   Dana   M.   Slater,  SILBER   &   SLATER,
Charlottesville, Virginia, for Appellant. John L. Brownlee, United
States Attorney, Nancy S. Healey, Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gordon Franklin Sprouse, II, appeals the district court’s

order denying relief on his 28 U.S.C. § 2255 (2000) motion.               The

district court granted a certificate of appealability on two

issues: (1) whether trial counsel was ineffective in failing to

obtain and analyze the audiotape of Sprouse’s confession; and (2)

whether counsel was ineffective in failing to raise at sentencing

an argument under Apprendi v. New Jersey, 530 U.S. 466 (2000).

Finding no reversible error, we affirm.*

           In order to succeed on a claim of ineffective assistance,

a defendant must show that his counsel’s performance fell below an

objective standard of reasonableness and that counsel’s deficient

performance was prejudicial.        Strickland v. Washington, 466 U.S.

668, 687 (1984).     Under the first prong of Strickland, there is a

strong presumption that counsel’s conduct falls within the wide

range of reasonable professional assistance.            Id. at 689.        To

satisfy    the   second   prong,   the   defendant   must   show   that   his

attorney’s errors altered the outcome of the proceeding.             Id. at

694.

            Sprouse claims that counsel was ineffective in failing to

obtain and analyze the audiotape of Sprouse’s confession.           We have

reviewed the materials submitted by the parties, the formal briefs,


       *
     Although he seeks to preserve the issue, Sprouse concedes on
appeal that his claim that counsel was ineffective in failing to
raise an Apprendi-based argument is non-meritorious.

                                   - 2 -
and the district court’s orders. We find that the district court’s

opinion is well reasoned and accordingly find no reversible error.

          Accordingly, we affirm the district court’s denial of

Sprouse’s § 2255 motion for the reasons stated by the district

court. See United States v. Sprouse, Nos. CR-01-51-JHM; CA-04-596-

JHM (W.D. Va. filed May 26, 2005; entered May 27, 2005).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -